Per Curiam.
This writ brings up a conviction of the prosecutor by a justice of the peace “of the offense as charged in the complaint.”
Turning to the complaint we see that several distinct matters are therein charged. As to most of them, it is.clear that they constitute no violation of any statute or ordinance, and, as to those which conceivably do-, there is nothing to show what statute or ordinance has been violated.
It is therefore certain that the conviction cannot stand. It will be set aside, but without costs.